Citation Nr: 0123042	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than April 14, 
2000, for the assignment of an increased rating for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the disability 
rating for post-traumatic stress disorder (PTSD) from 30 
percent to 50 percent, effective from April 14, 2000.  The 
veteran appealed both the 50 percent rating and the effective 
date of the increase.  

During the appeal process, the RO, in a July 2001 rating 
decision, awarded the veteran service connection for 
diabetes, associated with herbicide exposure, assigning the 
disability a 20 percent rating; and peripheral neuropathy of 
the lower extremities, associated with herbicide exposure, 
assigning each lower extremity a 10 percent rating; all 
effective from July 9, 2001.  In so doing, the veteran's 
combined (not added) disability rating, effective from July 
9, 2001, became 80 percent. 

The Board notes that the VA must develop the veteran's claim 
to its optimum before deciding it on the merits.  See Hodge 
v. West 155 F.3d 1356, 1362-63 (Fed. Cir. 1998).  Developing 
the claim to its optimum must include determining all 
potential claims raised by the evidence and applying all 
relevant law and regulation raised by that evidence, even 
though not raised by the veteran.  See Shockley v. West, 11 
Vet. App. 208, 214 (1998), Collier v. Derwinski, 2 Vet. App. 
247, 251 (1992), Akles v. Derwinski, 1 Vet. App. 118, 121 
(1991).  In the veteran's case, the RO, by service connecting 
the above-mentioned disabilities and assigning the respective 
disability ratings, increased the combined evaluation for 
compensation purposes to 80 percent.  Hence, even prior to 
the Board's current decision, the veteran met, effective from 
July 9, 2001, the threshold schedular criteria to be 
considered eligible at least for consideration for a 
potential total disability rating based on individual 
unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(a) 
(2000).  When an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria for section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a TDIU rating.  A TDIU claim is included in every rating-
increase claim and the VA is required to adjudicate such 
claim.  See Norris v. West, 12 Vet. App. 413, 420 (1999)  

Furthermore, once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and the VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378; 2001 U.S. App., LEXIS 11008.  Under 
the circumstances, the veteran has an open informal claim for 
TDIU which the RO needs to adjudicate.  In adjudicating the 
TDIU claim, the RO needs to take into consideration the 
decision made by the Board on the issues currently before it.  

The issues currently certified to the Board are entitlement 
to rating in excess of 50 percent for PTSD and for an 
effective date earlier than April 14, 2000, for assignment of 
an increased disability rating for PTSD.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's PTSD has been shown to result in 
occupational and social impairment resulting in deficiencies 
in work, family relations, and mood due to such symptoms as 
suicidal ideation, depression, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

3.  The record does not contain medical evidence from which 
it can be factually ascertained that an increase in the 
veteran's PTSD had occurred earlier than April 14, 2000, 
which is within the year prior to receipt in June 2000 of the 
veteran's claim for an increase.  



CONCLUSIONS OF LAW

1.  Effective from April 14, 2000, the criteria for a 70 
percent disability rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.130 Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for assignment of an increased rating for 
PTSD prior to April 14, 2000, have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110 (West 1991 & West Supp. 
2001); 38 C.F.R. § 3.400(o) (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO, in a July 2001 letter, informed 
the veteran and his representative of the Veterans Claims 
Assistance Act of 2000 and they were given an opportunity to 
submit additional evidence and information in support of the 
claim.  

I.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran had two active duty tours in Vietnam.  Among his 
awards and decorations is the Combat Infantryman's Badge.  In 
August 1989, the RO granted service connection for PTSD based 
on medical examination and in-service stressors, effective 
from March 1988, the date of receipt of the claim for service 
connection, and a 30 percent disability rating was assigned.  
The veteran did not appeal this decision.

In June 2000, VA received the veteran's claim for a 
disability rating in excess of 30 percent for PTSD.  In 
October 2000, the RO increased the rating to 50 percent, 
effective from April 14, 2000, the date the veteran was 
hospitalized for treatment of PTSD and clinical depression.  

The veteran's VA outpatient treatment records for January 
1992 to June 2000 reflect treatment for coronary artery 
disease, diabetes and arthritis.  In June 1998, the veteran 
was hospitalized at a VA medical center for cardiovascular 
problems.  Although PTSD was noted among the diagnoses, the 
discharge summary does not reflect any psychiatric treatment 
during that hospitalization.  In January 1999, he was 
hospitalized in a private facility for insulin-dependent 
diabetes mellitus, hyperglycemia and glucosuria.  Other than 
for his April 2000 VA hospitalization, there is no treatment 
recorded during this period for PTSD.  

At VA hospital admission on April 14, 2000, the veteran was 
casually dressed.  His mood was depressed and affect 
restricted.  Speech was of low volume but was coherent and 
fluent.  Thought process was logical and goal directed.  
Thought content was significant for discussion of flashbacks 
and nightmares.  He was alert and oriented, with recent and 
remote memory intact.  While hospitalized, he actively 
participated in developing a treatment plan.  He related he 
had been out of mental health treatment for about 11/2  to 2 
years.  He further noted he had been forced to leave his job 
because of his coronary artery disease.  He responded to 
hospital treatment and at no time did he feel suicidal.  At 
hospital discharge he was less depressed.  The diagnoses were 
PTSD and recurrent clinical depression with no atypical 
features.  The level of severity given in Axis IV 
(psychosocial and environmental problems) was moderate to 
severe.  He was assigned a GAF (global assessment of 
functioning) score of 40 for his overall condition.  

The report of the veteran's May 2000 mental health assessment 
for receipt of Social Security disability benefits notes 
complaints associated with PTSD, such as nightmares, 
flashbacks, heightened awareness, and startle response.  
Examination found flattened affect, good memory, and full 
orientation.  He denied visual hallucinations, but admitted 
hearing voices on rare occasions.  He denied plans or intent 
to harm himself, but admitted to suicidal ideation.  The 
veteran was married and living with his wife of 25 years.  
The examining psychiatrist offered that the veteran had 
symptoms consistent with PTSD, as well as depression that was 
recurring.  The diagnoses were PTSD and recurrent major 
depression, moderate to severe.  His overall condition was 
assigned a GAF score of 47.  The examiner further offered 
that the veteran's depression was a little bit better 
following his recent hospitalization but that he was still 
having decreased energy, decreased interests, and marked 
trouble concentrating, by his own report not by testing.  
Also, the examiner offered that the veteran would have a real 
difficult time in a work-related setting unless he were 
completely isolated from anybody but, even then, he still 
might have difficulty due to his depression; his PTSD 
symptoms would not be so bad; and he was considered competent 
for expenditure of his own funds.  The veteran was awarded 
Social Security disability benefits in September 2000, 
effective from May 2000, due to uncontrollable diabetes, 
coronary artery disease and PTSD.  

The veteran's VA outpatient treatment records for May and 
October 2000 reflect that he was seen for uncontrolled 
diabetes.  

A June 2000 statement from a clinical psychologist at the 
Medical College of Georgia relates that the veteran had been 
evaluated for symptoms of PTSD.  By history, he had completed 
some college work, but he did not receive a degree.  He was 
married about 25 years, has four daughters, and six 
grandchildren, one of whom was living with the veteran and 
his wife.  He was disabled and was receiving disability 
compensation due to coronary artery disease.  He reported 
that his wife was ill and the family was having significant 
financial problems.  Following psychological evaluation, it 
was concluded that he met the criteria for PTSD and major 
depression.  His overall condition was assigned a GAF score 
of 50.  

The veteran's September 2000 VA psychiatric examination 
report notes that his files had been reviewed by the 
examiner.  He was retired and spent most of his time at home.  
He described a hobby of collecting insects.  He rarely went 
to church and generally avoided social interactions.  The 
veteran was casually dressed, alert and cooperative.  His 
speech was deliberate and slow.  There was no agitation or 
psychomotor retardation was observed.  His mood was depressed 
and affect was flat.  He denied suicidal and homicidal 
ideation.  He claimed he had not experienced audio 
hallucination in eighteen months.  He was fully oriented; 
memory was normal; and insight and judgment were limited.  He 
admitted to nightmares and flashbacks, which were often 
triggered by the sound or smell of rain and being in crowds.  
He avoided the company of people, preferred to be isolated, 
found it difficult to get close to people, and admitted to 
emotional numbing.  The veteran's overall GAF score was 55.  
The examiner offered that the veteran suffers form PTSD and 
that most of his difficulties are attributable to this 
problem; he also suffers from chronic schizophrenia, which 
has gone unrecognized and possibly untreated.  He was 
considered competent to handle his own funds.  

A January 2001 medical statement from a clinical psychologist 
at the Medical College of Georgia relates that the veteran 
was currently receiving treatment for depression and PTSD a 
the Rehabilitation Counseling Program for Veterans.  He was a 
regular participant, who engaged with others and worked on 
his own issues.  He consistently presented with a flat, dull, 
almost blunted mood and quiet affect.  In addition, the 
veteran has cardiovascular disease, diabetes, and 
degenerative joint disease, which rendered him unemployable.  
The psychologist related that this disfranchisement had led 
to increased isolation, depression, loss of self-worth, and 
significant financial problems, the latter contributed to 
feelings of helplessness, worthlessness, and hopelessness.   
His depression had deepened and suicidal ideations were 
prevalent.  He reported that he would not act on those 
thoughts because of his grandchild, but felt plagued by them.  
In addition to signs and symptoms of depression, which the 
psychologist noted were getting worse, he also continued to 
report intrusive thoughts, memories, dreams and flashbacks 
related to combat and/or losses of comrades in combat.  At 
times of stress, an increase in symptoms was noted.  The 
examiner offered that the veteran has both physical and 
psychological problems that interact to impair his ability to 
function and may exacerbate each other.  A GAF score of 50 
was assigned for his overall condition.  He was considered 
competent to manage money.  

In February 2001, the veteran was hospitalized in a VA 
facility for dysthymia, recurrent major depression, and PTSD.  
On hospital admission, he was sad, cooperative and made good 
eye contact.  Hygiene was felt to be somewhat poor.  Motor 
activity showed some retardation, with no abnormal movements 
or appearance of agitation.  Mood was depressed.  Affect was 
appropriate and speech was normal in rate and tone.  Thought 
processes were logical with no loosening of associations or 
flight of ideas.  Thought content was significant for the 
absence of hallucinations.  He was not paranoid.  He was 
alert, oriented, and had fair memory recall.  His insight and 
judgment into his illness were somewhat limited.  He had some 
vague suicidal thoughts, but no intent or plan.  On 
subsequent mental status examination that was conducted while 
hospitalized, the psychiatrist noted that the veteran was 
leisurely dressed and alert, with a good level of attention, 
recall and concentration.  His mood was somber and affect 
somewhat constrictive.  He had awareness into his behavior 
and had no plans to hurt himself.  At hospital discharge, a 
GAF score of 45 was assigned his overall condition.  The 
veteran's late February and early March 2001 VA outpatient 
treatment records show that he was attending PTSD transition 
group therapy and depression sessions.  

In a March 2001 statement from the veteran, he described his 
combat experiences in Vietnam.  His wife's statement, also 
dated in March 2001, described the veteran's long-standing 
depression and its effect on the family.  The report of the 
veteran's June 2001 VA examination pertains to coronary heart 
disease and diabetes.  

A June 2001 medical statement from a clinical psychologist at 
the Medical College of Georgia notes that the veteran had 
participated in group psychotherapy for his combat-related 
experiences and that, within the last six months, his 
condition had worsened.  The deterioration was attributed, in 
part, to an increased severity of stressors.  His house had 
been repossessed and sold because of his inability to pay 
taxes; he was living in substandard housing; he was unable to 
purchase needed medications for himself and his wife; and he 
had been forced to consider bankruptcy.  Subsequently, the 
signs and symptoms of depression had increased.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence reflects that the veteran's manifestations 
of PTSD consist of sleep difficulties, combat related 
nightmares, avoidance behavior, intrusive memories and guilt 
reactions.  There is clinical evidence of deficiencies in 
most areas, such as work, family relations, judgment, 
thinking and mood due to depression, anxiety, mildly impaired 
memory, crying spells, irritability, and suicidal ideations.  
In April 2000, following hospitalization for treatment of 
PTSD and clinical depression, a GAF score of 40 was assigned.  
In September 2000, a VA examining psychiatrist assigned the 
veteran's overall condition a GAF score of 55, having 
diagnosed chronic PTSD and chronic paranoid schizophrenia.  A 
Medical College of Georgia psychologist, following treatment 
for major depression and PTSD, assigned the veteran's overall 
condition GAF scores of 50, in January 2001, after diagnosing 
recurrent, moderate to severe major depression with suicidal 
ideation and PTSD, and 45 in June 2001, following a year's 
therapy for recurrent, severe major depression with suicidal 
ideation and PTSD.  In February 2001, following VA 
hospitalization for dysthymia, major depression and PTSD, a 
GAF score of 45 was assigned his overall condition.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 31 and 40 denote some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores between 41 and 50 denote 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores between 51 and 60 
denote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  

The Board notes that, in addition to PTSD, the veteran has 
been diagnosed with major depression and schizophrenia.  
Neither of those latter conditions are service-connected.  
Also, neither of those latter conditions have been evaluated 
separately from the veteran's service-connected PTSD.  While 
the veteran's PTSD symptoms and those of major depression 
were not differentiated, his overall condition is due to the 
coexisting features of major depression.  Under the 
circumstances, the Board is precluded from differentiating 
between the symptomatology attributable to nonservice-
connected major depression and that attributable to his 
service-connected PTSD in the absence of medical evidence 
making such a distinction.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Nevertheless, based on the most recent clinical evidence, the 
Board finds that the veteran's psychiatric symptomatology, as 
reflected on the VA hospital discharge report of February 
2001 and VA Medical College of Georgia psychological 
evaluation statement following a year's therapy for major 
depression and PTSD, the veteran's psychiatric condition has 
shown a significant increase in severity.  In this case, 
neither the VA examining physician in February 2001 or the 
Medical College of Georgia psychologist in June 2001 made any 
differentiation between the social and industrial impairment 
stemming from the veteran's service- connected PTSD and his 
nonservice- connected major depression.  Thus, the Board must 
consider all psychiatric symptoms as part and parcel of the 
veteran's service-connected disability in evaluating his 
current impairment.  Under the circumstances, given the 
medical findings of the veteran's VA and private medical 
evaluations, the Board finds that overall the veteran's PTSD 
manifests symptomatology more closely meeting the criteria 
for a 70 percent schedular evaluation.  

As noted in the reports of the above mentioned psychiatric 
examinations, the examiners consistently found that the 
veteran was adequately groomed, alert and oriented, 
manifested appropriate behavior, maintained clear, relevant 
and logical speech, and reported no panic attacks.  In the 
absence of evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, an inability to perform activities of daily 
living, disorientation, or memory loss, the criteria for the 
next higher schedular evaluation, 100 percent, is not 
warranted.  

Further, the Board finds that the veteran's PTSD is not shown 
to be so exceptional or unusual as to warrant an evaluation 
in excess of 70 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In the instant case, there is a 
Social Security Administration award of disability benefits; 
however, those benefits were awarded on a combination of 
uncontrollable diabetes, coronary artery disease and PTSD, 
not solely on PTSD.  Evidence of record shows that the 
veteran had left his employment because of a combination of 
those conditions, not just because of PTSD.  None the less, 
the Board finds that such circumstances are contemplated in 
the schedular 70 percent rating for PTSD.  In addition, the 
medical evidence is not reflective of greater disability or 
that his PTSD, alone, has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of the above-mentioned factors, the Board 
need not remand the matter for compliance with the procedures 
set forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

II.  Earlier Effective Date

In the veteran's case, VA received his claim for an increased 
rating for PTSD in June 2000.  At the time, he asserted that 
the manifestations and symptoms of PTSD had worsened and were 
not reflected in the 30 percent rating then in effect.  In 
October 2000, the RO increased the rating to 50 percent, 
effective from April 14, 2000, the first day of his VA 
hospitalization for treatment of PTSD and clinical 
depression.  For the reasons discussed earlier in this 
decision, the Board has increased the disability evaluation 
for PTSD to 70 percent, effective from April 14, 2000.  The 
veteran is requesting that an effective date for increase be 
assigned earlier than that date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

In the case at hand, the earliest ascertainable date that 
medical records show an increase in manifestations and 
symptomatology of the veteran's PTSD is at the time of his 
April 2000 VA hospitalization.  At that time, he related that 
he had not received any treatment for PTSD for approximately 
1 1/2 to two years.  At hospital discharge in late April 2000, 
a GAF score of 40 was assigned to his overall condition.  
However, the evidence does not contain any medical evidence 
earlier then April 2000 indicating treatment for PTSD within 
the year prior to receipt of the veteran's claim for increase 
in June 2000.  The only other medical records medical records 
prior to April 2000 and after June 1999 are VA outpatient 
treatment records showing that he was seen for heart disease, 
diabetes and arthritis.  The veteran did not submit any 
evidence of medical treatment or observation of his PTSD 
prior to April 2000 nor is there any indication of such 
medical treatment. He related that he had not received any 
treatment for PTSD for well over a year prior to April 2000.  
Under the circumstances, there is no basis for assignment of 
an effective date for an increased rating for PTSD prior to 
April 14, 2000, the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  As the 
preponderance of the evidence is against the claim for an 
earlier effective date for an increase, the reasonable doubt 
doctrine is not applicable.  See 38 C.F.R. § 5107(b).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 70 percent for post-
traumatic stress disorder is granted.  

An effective date earlier than April 14, 2000, for the 
assignment of an increased rating for post-traumatic stress 
disorder is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

